Citation Nr: 1550649	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  12-33 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss prior to June 24, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel

INTRODUCTION

The Veteran served on active duty from January 1955 to December 1957. 

This appeal is before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In January 2015, the Board, in relevant part, denied the claim currently on appeal, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (Joint Motion).  In an October 2015 Order, the Court granted the motion and remanded the matter currently on appeal to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  It is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.

REMAND

February 2011 and October 2012 private audiological evaluation reports from Loyola Medicine are of record but, as noted in the Board's January 2015 decision, do not reflect that recorded word recognition scores were obtained using the Maryland CNC test, as is required for rating hearing loss disability under 38 C.F.R. § 4.85.  However, as noted by the parties to the January 2015 Joint Motion, the Court has held that 38 C.F.R. § 4.85 "does not require the effective date for an increased disability claim to be set in accordance with the date a Maryland CNC test is administered, and that earlier private audiograms that did not employ the Maryland CNC test for speech  recognition testing were nonetheless sufficient to use to set an earlier effective date when a later VA examiner had reviewed those private audiograms and determined that those results reflected hearing loss consistent with later-in-time results."  See Swain v. McDonald, 27 Vet. App. 219, 225 (2015).

The parties determined that, "while [a] June 2013 VA examiner noted that the private audiograms from Loyola Medicine had been reviewed [], the examiner did not explain whether the results of those audiograms were consistent with the findings contained in her June 2013 report."  The parties therefore concluded that "the Board should remand [the Veteran's] claim to the RO so that the RO can provide [him] with a new VA medical examination or opinion that explains whether the audiogram results from Loyola Medicine, dated in February 2011 and October 2012, were consistent with the findings contained in the June 2013 VA examination report."

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to the VA examiner who provided the June 2013 audiological examination.  If the June 2013 examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.  If the requested opinions cannot be provided without another examination of the Veteran, schedule him for a VA examination with an appropriate examiner to provide the requested opinions and information.  The claims file and a copy of this Remand must be reviewed by the examiner.  

After reviewing the claims file, the examiner should explain whether the audiogram results, to include the speech discrimination scores, from Loyola Medicine, dated in February 2011 and October 2012, are consistent with the findings contained in the June 2013 VA examination report.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing the above and any other necessary development, readjudicate the issue remaining on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

